Citation Nr: 1744196	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  13-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus and, if so, whether the claim may be granted.

3.  Entitlement to service connection for chronic myeloid leukemia (CML) including as due to exposure to herbicides and/or environmental hazards.

4.  Entitlement to service connection for sleep apnea including as due to exposure to herbicides and/or environmental hazards.

5.  Entitlement to a rating in excess of 20 percent prior to November 26, 2007 and in excess of 40 percent therefrom for recurrent ventral hernia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

Although the Veteran had requested in March 2013 a Board hearing, he withdrew the request in August 2014.

This issue of entitlement to service connection for sleep apnea is addressed in the REMAND part of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The claim for service connection for hypertension was denied in an August 2005 unappealed rating decision; subsequently received evidence is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

2.  The claim for service connection for diabetes mellitus was denied in a February 2007 unappealed rating decision; subsequently received evidence is cumulative or redundant and does not relate to an unestablished fact necessary to reopen the claim.

3.  Chronic myeloid leukemia is not shown in service or within the initial post separation year; chronic myeloid leukemia is not attributable service including alleged herbicide exposure and/or presumed exposure to environmental toxins.

4.  Prior to November 26, 2007, the Veteran's hernia condition was not manifested by a large ventral hernia, not well supported by a belt under ordinary conditions.  

5.  From November 26 2007, the Veteran's hernia condition was not manifested by ventral hernia that is massive and persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of fascial support of abdominal wall so as to be inoperable.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for service connection for chronic myeloid leukemia are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for a rating in excess of 20 percent prior to November 26, 2007 and in excess of 40 percent therefrom for recurrent ventral hernia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Code 7339 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained all relevant records and associated these records with the claims file.  VA further afforded the Veteran appropriate VA medical examinations and obtained medical opinions on his behalf.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claims; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the appeal.


II.  Reopening a Prior Final Decision

Service connection for hypertension was denied in an unappealed August 2005 rating decision.  The Veteran was notified of that decision and the right to appeal in November 2005.  The claim was denied because the condition did not manifest in service or within the presumptive period to a degree of 10 percent or more, and because pre-existing hypertension was not aggravated (worsened beyond normal progression) by a period of service.

Service connection for diabetes mellitus was also denied in an unappealed August 2005 rating decision.  The Veteran was notified of that decision and the right to appeal in November 2005.  The claim was denied because the evidence showed that the condition, per a Physical Evaluation Board Proceedings dated in December 2003, existed prior to service (EPTS) and had not been aggravated by service.  In October 2006, the Veteran claimed that service connection for diabetes was warranted due to his exposure to Agent Orange.  See VA Form 21-4138 (October 2006).  In an unappealed February 2007 rating decision, the RO denied service connection for diabetes mellitus type II to include as due to herbicide exposure because the record showed that the Veteran had not served in Vietnam and because there was no objective evidence of herbicide exposure in service.  Notably, service personnel files reflect that the Veteran had foreign service from January 12, 1965 to June 14, 1966 in Germany; and on VA Form 21-526 received in April 2004, the Veteran stated that he did not serve in Vietnam.  The Veteran was notified of the rating decision in February 2007.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Court has held that a new etiological theory does not constitute a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009); Ashford v. Brown, 10 Vet. App. 120, 123 (1997); Roebuck v. Nicholson, 20 Vet App 307 (2006).  However, while a new theory of entitlement cannot be the basis to reopen a claim under 38 USCA 7104(b), if the evidence supporting a new theory of entitlement constitutes new and material evidence, then VA must reopen the claim under section 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Hypertension - Analysis

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for hypertension.  The evidentiary submissions received since the RO's August 2005 decision are cumulative or redundant and do not relate to an unestablished fact necessary to reopen the claim.

At the time of the RO's denial of the claim in August 2005, the evidence included the service treatment records (STRs); an April 2004 VA application for disability compensation; a June 2004 report of VA examination; and a July 2005 VA examination report and opinion.

STRs include a "Report of Medical Examination" dated in September 1999, which reflects findings for hypertension and the Veteran was advised to follow-up with his regular physician.  A "Medical Screening Summary" dated in October 1999 reflects findings for hypertension and, as the Veteran was no on active duty, he was advised to follow-up with his regular physician.  A June 2004 VA examination report shows that the Veteran was on medication for hypertension; he was diagnosed with uncontrolled hypertension.  A July 2005 VA medical opinion reflects that the Veteran was diagnosed with hypertension prior to his active duty and that it was not worsened beyond normal progression by active duty service.

Evidence received since the August 2005 rating decision includes duplicate copies of STRs, treatment records, statements, and examination reports.  However, the recent evidentiary submissions, lay and medical, are duplicative in substance of previously considered evidence and do not cure any prior evidentiary defect.  The medical evidence does not tend to show that hypertension was incurred in or aggravated by service; or that it is linked to disease or injury incurred in service including herbicides and/or environmental hazards exposure.  The evidence is mostly duplicative of information previously of record showing the existence of disability or is not pertinent to this particular claim.

Therefore, new and material evidence to reopen the previously disallowed claim for hypertension has not been submitted.  Accordingly, the petition to reopen is denied.


Diabetes - Analysis

Having carefully reviewed the evidence of record, the Board finds that new and material evidence has not been received to reopen the claim for service connection for diabetes.  The evidentiary submissions received since the RO's February 2007 decision are cumulative or redundant and do not relate to an unestablished fact necessary to reopen the claim.

At the time of the February 2007 rating decision, the evidence included STRs and service personnel records, an April 2004 VA application for disability compensation, a June 2004 report of VA examination, and a July 2005 VA examination report and opinion.

STRs show that the Veteran underwent surgery for ventral hernia surgery in May 2003 and, at that time, he was found to be diabetic.  A Medical Evaluation Board was convened, which confirmed the diagnosis of diabetes mellitus type II and peripheral neuropathy.  The Veteran was found not to meet the retention standards for service.  A December 2003 Physical Evaluation Board concluded that the Veteran's diabetes existed prior to service and was not permanently aggravated by service.  A June 2004 VA examination report reflects that the Veteran had been diagnosed with diabetes for about 1 year.  A July 2005 VA medical opinion reflects that an opinion could not be rendered on aggravation without resort to speculation because hypertension does not follow a "clearly identifiable pattern of progression" and the rate of progression varied from person to person.

Evidence received since the February 2007 rating decision includes duplicate copies of STRs, treatment records, statements, and examination reports.  However, the recent evidentiary submissions, lay and medical, are duplicative in substance of previously considered evidence and do not cure any prior evidentiary defect.  The medical evidence does not tend to show that diabetes mellitus was incurred in or aggravated by service.  The recent evidentiary submissions do not suggest that diabetes had its onset in service or is otherwise attributable to service; they do not suggest service in Vietnam or exposure to herbicide agents; they do not link the disability to any incident of service, such as, exposure to environmental hazards.  The evidence is mostly duplicative of information previously of record showing the existence of disability or, where new, the evidence is not pertinent to this particular claim.

Therefore, new and material evidence to reopen the previously disallowed claim for diabetes mellitus has not been submitted.  Accordingly, the petition to reopen is denied.

II.  Claims for Service Connection

VA received the Veteran's claim for service connection for leukemia in November 2008.  VA Form 21-4138 (November 2008).

The Veteran argues that he has leukemia as a result of an undiagnosed illness, or due to exposure to environmental toxins while serving in Southwest Asia.

It is noted that the Veteran served on active duty from August 1964 to August 1967 during the Vietnam era, but he did not serve in the Republic of Vietnam.  He also served on active duty from January 2003 to April 2004 in support of Operation Enduring Freedom.  He had service in Kuwait and Iraq from April 10, 2003 to May 17, 2003.  While in Saudi Arabia and Iraq, the Veteran served as a cannon crew member with B Battery, 4th Battalion, 41st Field Artillery.

Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Leukemia shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Analysis - Leukemia

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for leukemia.  Leukemia is not shown in service or within the initial post separation year.  Leukemia is not shown by competent evidence to be attributable to service-including environmental exposures during SWA service.  Although leukemia is a presumptive disorder associated with Agent Orange exposure under 38 C.F.R. § 3.309(e), the Veteran did not serve in Vietnam and there is no objective indication of exposure to herbicide agents in service; thus, service connection on this basis is not warranted.  Although the Veteran is a Gulf War Veteran, leukemia is not an undiagnosed illness or a medically unexplained chronic multi-symptom illness; thus, service connection under the provisions of 38 C.F.R. § 3.317 is not warranted.
STRs reflect no findings or diagnoses for leukemia.  More than 3 years after service separation, leukemia was diagnosed in December 2007.  Report of VA examination dated in March 2015 reflects a history of CML diagnosed in 2007 and treated with chemotherapy.  A June 2015 VA medical opinion reflects that CML was less likely than not incurred in or caused by service.  The physician explained that a review of the literature showed that CML is a diagnosable chronic illness with a partially explained etiology.  She noted that, while some cases of CML have been associated with prior ionizing radiation exposure, the evidence is inconclusive on an association to other environmental agents, benzene or other hydrocarbons, agricultural chemicals, or tobacco smoke.  An expert medical opinion dated in June 2017 reflects that "it is NOT likely that any diagnosed CML had its onset in service or is etiologically related to the appellant's periods of active service."  The physician explained that, because CML was diagnosed less than 5 years after exposure to environmental toxins, there was an insufficient latency period for the "causal chemical carcinogenic association."  The physician reviewed and discussed the relevant literature.

To the extent that the Veteran theorizes that "proper" blood tests were not conducted to disclose his leukemia during service, the Board finds that this argument is without merit.  He has presented no medical evidence to support this notion and the Board observes that routine blood tests had been conducted during service in conjunction with his ventral hernia surgery.  Also, to the extent that the Veteran theorizes that his leukemia is attributable to environmental hazards or herbicides, he is not competent to provide an opinion as he lacks medical training and the etiology is not susceptible to lay observation, unlike a broken leg.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  The Veteran's medical opinion has no probative value.

The Board assigns greater probative value to the STRs, which show no leukemia in service, and the post service medical evidence, which shows no link between the leukemia (diagnosed more than one year after service) and the Veteran's periods of service-to include environmental toxins/hazards.  This evidence is more probative than the Veteran's uncorroborated opinion because this evidence was prepared by skilled, neutral medical professionals.  Furthermore, the 2015 and 2017 VA medical opinions include rationales for the medical conclusions reached.  The Veteran has not provided a favorable medical opinion to weigh against this evidence.

On balance, the weight of the evidence is against the claim.  As the evidence of record is not roughly in equipoise, there is no doubt to resolve.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, the claim is denied.

III.  Increased Evaluations

An April 2005 rating decision granted service connection for ventral hernia at 20 percent, effective from April 24, 2004.  A temporary 100 percent rating as assigned from September 16, 2009 to December 1, 2009 based on convalescence following hernia repair.  The Veteran reported in October 2009 that his recurrent ventral hernia had worsened.  A March 2010 rating decision confirmed and continued a 20 percent evaluation for ventral hernia.  A February 2013 rating decision granted a 40 percent evaluation for ventral hernia, effective from November 26, 2007.  The Veteran seeks a rating in excess of 20 percent prior to November 26, 2007 and in excess of 40 percent therefrom for recurrent ventral hernia.

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

Ventral hernia is rated under Diagnostic Code 7339.  38 C.F.R. § 4.114, Diagnostic Code 7339.

Diagnostic Code 7339 provides a 20 percent rating a small ventral hernia not well supported by a belt under ordinary conditions, or healed ventral hernia or post-operative wounds with weakening of the abdominal wall and indication for a supporting belt; a 40 percent rating for a large ventral hernia not well supported by a belt under ordinary conditions; and a maximum 100 percent rating for a massive persistent ventral hernia with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall so as to be inoperable.  Id.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Facts & Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 20 percent prior to November 26, 2007 and in excess of 40 percent therefrom for recurrent ventral hernia.  Neither the lay nor the medical evidence shows that the criteria for a higher evaluation were more nearly approximated met prior to November 26, 2007 or therefrom.

Prior to November 26, 2007, the Veteran's hernia condition was not manifested by a large ventral hernia, not well supported by a belt under ordinary conditions.  VA treatment noted dated May 1, 2007 shows complaints of hernia increasing in size since prior repair with objective findings for a 6 -8 centimeter fascial defect in the incision midline.  The hernia was reducible.  VA treatment note dated June 25, 2007 reflects recurrent ventral hernia after repair in 2003 with objective findings for healed upper midline incision with multiple bulges, "none of which protrude very far."  See Medical Treatment Record - Government Facility (January 2008).

From November 26 2007, the Veteran's hernia condition was not manifested by ventral hernia that is massive and persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of fascial support of abdominal wall so as to be inoperable.  VA treatment note dated November 2007 reflects the presence of a large ventral hernia and repair with mesh fortifications was recommended.  See VAMC Other Output/Records (February 2013).  Although diastasis rectus was noted in November and December 2007 in conjunction with a large (greater than 20 centimeters in length) ventral hernia, there is no indication of any severe diastasis (i.e. separation) of the left and right side of the rectus abdominis muscle-ventral hernia was observed in supine position and to spontaneously reduce with relaxation.  VA treatment notes dated in April and May 2008 reflect that the abdomen was soft, non-tender, non-distended, and without masses.  A VA treatment note dated in July 14, 2008 shows that "ventral hernia redeveloped at incision site at previous hernia repair from 2003...Currently pain free...No abdominal symptoms."  The diagnosis was ventral hernia, currently asymptomatic.  A January note reflects an episode of severe abdominal pain related to CML medication, not hernia.  A March 2009 note shows a long mid-line incision with multiple small incisional herniae that were reducible.  See Medical Treatment Record - Government Facility (January 2009).  The Veteran underwent laparoscopic ventral hernia repair with mesh in September 2009.  Medical Treatment Record - Non-Government Facility (September 2009/October 2009).  

Report of VA examination dated in November 2009 reflects that complaints of pain and nausea when eating.  Objectively, there was a "true hernia protrusion visible midline when seated, painful upon palpation and disappears when in lying position."  The ventral hernia was located at the midline and measured in centimeters 19 x 21 in diameter.  It was described as remediable or operable, but not well supported by truss or belt.  The examiner found "moderate" localized weakening of both muscular and fascial support of the abdominal wall.  There was also persistent "moderate" diastasis of recti muscle.  It was noted that the Veteran worked full-time as for the U.S. Postal Service as a mailman, and that he had lost 10 weeks from work in the last 12 months; and the Veteran's condition significantly interfered with his ability to lift, carry, and reach.

Report of VA examination dated in April 2015 reflects that the Veteran has gastroesophageal reflux disease (GERD).  See C&P Exam (April 2015).  A physician noted in June 2015 that there was no relationship (causal or aggravation) between GERD and service-connected ventral hernia.  See C&P Exam (June 2015).

The medical evidence does not more nearly reflect the criteria for a higher evaluation prior to November 26, 2007 or therefrom.  While the Board accepts that the Veteran is competent to report his symptoms, he has not reported symptoms that more nearly approximate with the criteria for a higher evaluation prior to November 26, 2007 or therefrom.

The Board has considered whether a higher disability evaluation is available under any other potentially applicable provision of the rating schedule.  However, a higher evaluation is not warranted based on any other provision.  In this regard, it is noted that the Veteran's GERD is not caused or aggravated by service-connected ventral hernia; and there are no "separate and distinct manifestations" attributable to ventral hernia to separately evaluate.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Accordingly, the claim for increase is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Also, because the disability has not met the criteria for a higher evaluation than assigned at any time during the appeal period, there is no basis further stage the ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

The petition to reopen the claim for entitlement to service connection for hypertension is denied.

The petition to reopen the claim for entitlement to service connection for diabetes mellitus is denied.

Service connection for leukemia is denied.

A rating in excess of 20 percent prior to November 26, 2007 and in excess of 40 percent therefrom for recurrent ventral hernia is denied.


REMAND

The Veteran seeks service connection for sleep apnea.  Service connection may be granted when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   In this case, STRs show no findings or complaints for sleep apnea, sleep disturbance, or breathing problems at night.  Report of VA examination dated June 2004 reflects no complaints of sleep apnea type symptoms.  VA treatment records dated in December 2007 reflect that the Veteran snored, but "no apnea."  A July 2008 note indicated that the Veteran had hypersomnia and sleep apnea was suspected.  A VA sleep study dated in August 2008 reflects a diagnosis for severe obstructive sleep apnea.  Report of VA respiratory examination dated in April 2015 reflect that the Veteran's condition is a disease with a known diagnosis and etiology, and that "It is not due to his service in SWA or caused by environmental exposures but rather anatomic abnormalities of the upper airways."

Having carefully reviewed the evidence, the Board finds that the April 2015 VA medical opinion is inadequate because no rational for the conclusion was provided and the examiner failed to indicate whether it is as likely as not that the sleep apnea was first manifested in service.  Also, although the examiner stated that sleep apnea was due to "anatomic abnormalities," the examiner did not specifically identify the anatomic abnormalities or indicate whether they were present during a period of active duty service.

A medical opinion must support the conclusions reached with an analysis that is adequate for the Board to consider and weigh against other evidence of record.  See Stefl v. Nicholson, 21 Vet.App. 102, 124-25.  Also, "[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA respiratory examination by a physician.  The claims file must be reviewed and the review noted in the report.  The examiner should obtain a complete medical history on sleep apnea.  The physician should opine on the following:

(a)  Whether it is as likely as not (50 percent or greater probability) that the sleep apnea was first manifested in service.

(b)  Whether it is as likely not (50 percent or greater probability) that the sleep apnea is attributable to Veteran's exposure to environmental toxins while serving in Southwest Asia (SWA).

The physician should review the April 2015 VA examination report, which reflects that the Veteran's condition is due to anatomic abnormalities of the upper airways.  If the physician agrees with this statement, he/she should specifically identify the anatomic abnormalities and indicate whether they were as likely as not present during the Veteran's active duty service.

A complete rationale for the medical opinion is required.  The examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusion(s).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


